DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In addition, it is argued by the applicant that Lee failed to disclose amended claim 1, however, the examiner is not persuaded because
Lee discloses a plurality of signal wires P disposed on the base substrate extending in a first direction from an end portion (bottom end portion as shown in fig. 7) of the base substrate and spaced apart from one another in a second direction which intersects the first direction (figs. 10-11), said signal wires having upper surfaces (top surfaces of P); and 

    PNG
    media_image1.png
    583
    495
    media_image1.png
    Greyscale

a pattern (as labeled by examiner above) disposed among the plurality of signal wires on an outermost portion of the base substrate without overlapping the upper surfaces of the signal wires.

Applicant’s arguments with respect to amended claim 1 have been considered but are moot because the new ground of rejection does not rely on LEE et al. 20170162126 and CHOI et al. 20180164913 applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by LEE et al. 20170162126 (Lee126).

    PNG
    media_image2.png
    628
    460
    media_image2.png
    Greyscale


Regarding claim 1, fig. 1 of Lee126 discloses a display device, comprising: 
a base substrate 110 having a display area 120 and a non-display area 130 including a pad area 180; 
a plurality of signal wires (odd signal wires of P1 to Pn) disposed on the base substrate extending in a first direction from an end portion of the base substrate and spaced apart from one another in a second direction which intersects the first direction, said signal wires having upper surfaces; and 
a pattern (even signal wires of P2 to Pn) disposed among the plurality of signal wires (odd signal wires of P1 to Pn) on an outermost portion of the base substrate without overlapping the upper surfaces of the signal wires.

Claims 1-2 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CHOI et al. 20180164913.

    PNG
    media_image3.png
    553
    443
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    271
    433
    media_image4.png
    Greyscale
 
Regarding claim 1, figs. 1 and 10 of Choi discloses a display device, comprising: 
a base substrate 80 having a display area A and a non-display area B including a pad area (area of elements 50); 
a plurality of signal wires (50s (fig, 10 showing 90b/100/90a) disposed on the base substrate extending in a first direction from an end portion of the base substrate and spaced apart from one another in a second direction which intersects the first direction (see fig. 1), said signal wires having upper surfaces (top surfaces of 90b); and 
a pattern 110a disposed among the plurality of signal wires on an outermost portion of the base substrate without overlapping the upper surfaces of the signal wires (see fig. 10 showing 110a below top surfaces of 90b).

Regarding claim 2, fig. 10 of Choi discloses further comprising: an insulating layer110b exposing the plurality of signal wires in the pad area, wherein the pattern 110a is disposed in a same layer (layer 110) as the insulating layer 110b.

Regarding claim 21, fig. 10 of Choi discloses wherein the signal wires comprises side surfaces extending in a direction that intersects the upper surfaces, and the pattern contacts the side surfaces.

Claims 1-8 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. 20170352716.

    PNG
    media_image5.png
    632
    418
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    418
    453
    media_image6.png
    Greyscale

Regarding claim 1, fig. 1 of Lee discloses a display device, comprising: 
a base substrate (100) having a display area 200 and a non-display area (area surrounding 200) including a pad area; 
a plurality of signal wires P disposed on the base substrate extending in a first direction from an end portion (bottom end portion as shown in fig. 7) of the base substrate and spaced apart from one another in a second direction which intersects the first direction (figs. 10-11), said signal wires having upper surfaces (top surfaces of P); and 

    PNG
    media_image1.png
    583
    495
    media_image1.png
    Greyscale

a pattern (as labeled by examiner above) disposed among the plurality of signal wires on an outermost portion of the base substrate without overlapping the upper surfaces of the signal wires.

    PNG
    media_image7.png
    600
    504
    media_image7.png
    Greyscale

Regarding claim 2, fig. 10 of Lee discloses further comprising: an insulating layer exposing the plurality of signal wires in the pad area, wherein the pattern is disposed in the same layer as the insulating layer.

Regarding claim 3, fig. 7 of Lee discloses further comprising: a printed circuit board 500 attached on the pad area, wherein the printed circuit board comprises: a driving integrated circuit 410; and a plurality of lead wires 420 connected to the driving integrated circuit and spaced apart from one another in the second direction, wherein the plurality of lead wires are disposed to overlap with the plurality of signal wires (fig. 9).

Regarding claim 4, fig. 10 of Lee discloses further comprising: an anisotropic conductive film (fig. 10) disposed between the plurality of signal wires P and the plurality of lead wires 420, wherein the plurality of signal wires and the plurality of lead wires are electrically coupled by the anisotropic conductive film.

Regarding claim 5, Lee discloses wherein the printed circuit board has a pattern (pattern of a flexible printed circuit (FPC) 500 transmitting predetermined data and a control signal to the driving IC 400) disposed between the plurality of lead wires.



    PNG
    media_image8.png
    621
    851
    media_image8.png
    Greyscale


Regarding claim 6, fig. 10 of Lee discloses wherein each of the plurality of lead wires 420 includes a first lead portion (as labeled by examiner above) which has a first width and a second lead portion (as labeled by examiner above) which has a second width that is narrower than the first width and is disposed between the first lead portion and the driving integrated circuit.

Regarding claim 7, fig. 10 of Lee discloses wherein the pattern is disposed between the second lead portions.

    PNG
    media_image9.png
    633
    601
    media_image9.png
    Greyscale


Regarding claim 8, fig. 10 of Lee (as labeled by examiner above) discloses wherein a distance between the first lead portions (examiner labeled as B) is smaller than a distance between the second lead portions (examiner labeled as A).

Regarding claim 21, fig. 10 of Lee discloses wherein the signal wires comprises side surfaces extending in a direction that intersects the upper surfaces, and the pattern contacts the side surfaces.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee.
Regarding claim 9, Lee discloses claim 8, but does not discloses wherein the distance between the first lead portions is 0.8 to 1.2 times the sum of the distance between the second lead portion and its adjacent pattern and a distance between the adjacent pattern and its adjacent second lead portion.
However, note that the limitation is merely changing size and shape  of the first lead portions and that the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
As such it would have been obvious to form a device of Lee further comprising wherein the distance between the first lead portions is 0.8 to 1.2 times the sum of the distance between the second lead portion and its adjacent pattern and a distance between the adjacent pattern and its adjacent second lead portion in order meet the applicant’s device resistance design.

Regarding claim 10, fig. 10 discloses wherein the anisotropic conductive film is in contact with sides of each of the first lead portions, sides of each of the second lead portions, and sides of pattern.

Allowable Subject Matter
Claims 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome in independent form including all of the limitations of the base claim and any intervening claims.
 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached Max flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PURVIS A. Sue can be reached on (571)272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VONGSAVANH SENGDARA/Primary Examiner, Art Unit 2829